Citation Nr: 1719022	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  13-09 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for post-operative residuals, herniated nucleus pulposus, laminectomy, arthrodesis and fusion involving the lumbar spine. 

2.  Entitlement to service connection for arthritis of the spine.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to February 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In May 2016, the Board denied the Veteran's claim for service connection for tinnitus and reopened the claim for service connection for post-operative residuals, herniated nucleus pulposus, laminectomy, arthrodesis and fusion involving the lumbar spine.  Additionally, all remaining claims on appeal were remanded for further development, including a service connection claim for pneumonia.

In a January 2017 letter, the RO acknowledged that the Veteran had expressed a wish to withdraw his claim for service connection for pneumonia when VA staff had attempted to schedule an examination for the Veteran.  To complete his request, the letter informed the Veteran that he must communicate his wish directly to the RO, including by telephone.  In February 2017, the RO contacted the Veteran concerning his withdrawal request, and the Veteran indicated that he did not want to pursue his claim for pneumonia.  Later in February 2017, the RO documented the withdrawal of this claim, following guidance in the M21-1 Adjudication Procedures Manual.  See M21-1, Part III, Subpart ii, Chapter 2, Section G.1.b, Acceptable Means for Requesting Withdrawal of a Claim (permitting acceptance of requests by the RO for withdrawal of claims that a claimant submits orally by telephone).  At the same time, the RO issued a new supplemental statement of the case which did not include the claim for service connection for pneumonia, as it had been withdrawn.  Because the RO dismissed this claim, it is no longer before the Board for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2016, the Board remanded the appeal, in pertinent part, to provide the Veteran with an examination to determine whether the Veteran had a pre-existing back disability which was aggravated by service, and if not, whether any current back disabilities were related to service.  

In June 2016, the Veteran underwent VA examination.  Upon examination and review of the claims file, the examiner diagnosed the Veteran with degenerative joint disease of the lumbar spine.  The examiner then determined, without explanation, that the Veteran's "pre-existing thoracic kyphosis" is a "separate condition" which is unrelated to the Veteran's complaints of lumbar pain in service.  Additionally, the examiner concluded that the Veteran's current lumbar arthritis is less likely than not related to service because there is "no evidence to show that lumbar strain leads directly to the development of lumbar arthritis," relying in part on the Veteran's statements that "his back felt relatively fine after he left service until the mid-late 1970s or so." 

The record reveals that the Veteran was diagnosed in service with osteochondrosis of the thoracic vertebrae with thoracic kyphosis, a finding which led to the Veteran's medical discharge due to physical disability.  See January 1965 Report of Board of Medical Survey.  At the time of this diagnosis, physical examination revealed a round back deformity in the thoracic area plus minimal scoliosis with both thoracic and lumbar components.  Id.  Service treatment records reflect multiple visits for complaints of and treatment for back pain, but the Veteran's complaints were often non-specific and did not identify which part of his back was painful.  After his discharge from service in 1965, the Veteran underwent discectomy in 1971 at the L5-S1 level, followed by lumbosacral fusion attempt in the following year.  See December 1975 Private Treatment Record.  In May 1977, the Veteran again underwent lumbosacral fusion.  See June 1977 Private Discharge Summary.  In April 1982, the Veteran was hospitalized for an acute episode of low back pain but responded well to conservative treatment.  See September 1983 Private Treatment Record.  These private treatment records also show that he consistently complained that his back issues began in service.  Additionally, the Veteran has stated that within a year and a half of his discharge from service he began to experience back issues again.  See November 2009 VA Examination Report.

The Board finds the June 2016 VA opinion to be inadequate because the examiner did not sufficiently determine whether the Veteran had any pre-existing back condition which was aggravated by service or, if not, whether any current back condition was related to service.  Moreover, the Board's review of the evidence, some of which is highlighted above, shows a more complicated picture of the development of the Veteran's back issues-specifically, that his in-service osteochondrosis diagnosis appears to involve his lumbar spine, that his complaints of treatment in service were not clearly limited to either his thoracic or lumbar spine, and that his back-related complaints started earlier than the mid to late 1970s.  Accordingly, remand is warranted to obtain further opinion.  

Remand is also warranted to obtain outstanding Social Security Administration (SSA) records.  The November 2009 VA examination report shows that the Veteran "has been on SSDI since 2005" in part due to his back condition.  However, it does not appear that the AOJ has attempted to obtain the Veteran's SSA records.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete SSA records, including any administrative decisions on his application for disability benefits and all underlying medical records which are in SSA's possession.  

Efforts to obtain records in Federal custody must continue until they are obtained, unless it is reasonably certain they do not exist or further efforts would be futile.  The Veteran must be notified of any requested records that cannot be obtained, the efforts made to obtain them; and what further actions will be taken.

2.  After the above development has been completed, ask a VA examiner other than the examiner who authored the June 2016 VA examination report, for an addendum opinion.  If additional testing is required in order to provide the requested opinion, such should be scheduled.

Upon review of the entire claims file, to include a copy of this Remand, the examiner should offer opinions in response to each of the following:

(A) Is it clear and unmistakable (i.e., undebatable) that the Veteran's osteochondrosis of the thoracic vertebrae with thoracic kyphosis and/or any other current back disability, existed prior to his entry to service?

(B) If so, is also clear an unmistakable (i.e., undebatable) that any such back disability was not aggravated beyond its natural progression during his period of service?

(C) If the answer to either (A) or (B) is "no" with respect to any back disability, assume as true that that such disability did not pre-exist service, and indicate whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset in, or is otherwise related to the Veteran's period of service.  



In so answering, the examiner should consider and address the following:

* The Veteran's statement that he injured his back in the boiler room when he bent over opening or closing a valve and could not get backup after he squatted and twisted causing his back to go out.  See January 2010 Statement.

* The Veteran's statement that he feels that he hurt his back due to his job assignments in the military, which included mopping and lifting while on janitorial duty and crouching and lifting while working in the boiler room.  See June 2016 VA examination report.

A complete rationale should be given for any opinion provided.  

3.  Then, readjudicate the appeal.  If any benefit sought on appeal remains denied, the AOJ should issue a Supplemental Statement of the Case.  Then the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

